                                          Case 5:18-cv-00561-BLF Document 181 Filed 09/15/21 Page 1 of 1




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     IGLESIA NI CRISTO,                                  Case No. 18-cv-00561-BLF
                                   8                      Plaintiff,
                                                                                             JUDGMENT
                                   9               v.

                                  10     ALLAN VILLANUEVA, et al.,
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14             The Court having granted summary judgment in favor of Defendant Allan Villanueva,

                                  15             Judgment is hereby entered for Defendant Allan Villanueva and against Plaintiff Iglesia Ni

                                  16   Cristo.

                                  17             IT IS SO ORDERED.

                                  18
                                  19   Dated: September 15, 2021

                                  20                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  21                                                    United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
